Citation Nr: 9927223	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Navy from 
September 1984 to April 1990.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1994 decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Committee found that the appellant's actions leading to 
the default constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.  The Board last 
remanded the case in February 1998 for additional 
development; the RO has now returned the case to the Board 
for appellate review.


REMAND

As part of the Board's February 1998 remand, the RO was 
instructed to contact the appellant and ask her if she was 
desirous of a hearing, and if so, to schedule the requested 
type of hearing according to the proper procedures.  The RO 
therefore sent a letter to the appellant in April 1998, and 
asked her if she wanted a hearing.  The appellant replied in 
that same month that she wanted a Travel Board hearing at the 
RO.  The RO then transferred the case to the Board without 
scheduling the appellant for a Travel Board hearing.

It is noted that this procedural defect must be corrected, 
and that no finding as to well groundedness is indicated in 
such case.

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a).  In view of the foregoing, this case is being 
REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1998).  Also, if she 
wishes to withdraw her hearing request at 
any time prior to the hearing being 
conducted, she should so inform the RO in 
writing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


